DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 18, 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2010/0327184 to Hayashi.
In the specification and figures, Hayashi discloses the apparatus as claimed by Applicant. With regard to claim 1, Hayashi discloses a fluorescence detection device comprising a housing 31 configured to house an irradiated body, a light source 22, a first light receiving unit 24, and a second light receiving unit 26 (see FIG 1 and accompanying text). The light receiving units are arranged such that a distance between the light source and first light receiver is X (with a value of 1), a distance between the light source and the second light receiver is Y (with a value of 2.5), wherein the ratio of Y/X > 1 (see ¶0016). 

With regard to claim 6, Hayashi discloses that the sample 12 that is irradiated may comprise diverse specific cells (see ¶0059). 
With regard to claim 18, Hayashi discloses that the apparatus comprises an analyzer 80 that may calculate concentration of a material in a sample, as well as a control unit 29 that controls the light source (see ¶0082, 0080).
With regard to claim 20, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi.

With regard to claims 2, 3, 7-10, Hayashi does not disclose the exact dimensions claimed by Applicant.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(B). 
With regard to claim 11, Hayashi does not disclose that the housing comprises a single rectangular body containing the light emitter and both light receivers. However, it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(5)(B).

Claims 15-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi in view of US 20140098359 to Gross et al.
In the specification and figures, Hayashi discloses the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claim 15, Hayashi does not disclose that the irradiated body comprises urea and albumin, but does disclose that the apparatus is used to analyze spent dialysate. Gross discloses an apparatus and method for measuring spent dialysate fluid, wherein the spent fluid is irradiated in a light chamber to determine the amount of uric acid and albumin (see ¶0072, 0080). Accordingly, it is obvious to a person having ordinary skill in the art at the time of filing that the fluid analyzed by 
With regard to claims 16 and 22, Hayashi does not disclose that the first light receiving unit measures urea in the irradiated body or that the second light receiving unit measures excitation light from the albumin in the sample. However, Gross discloses that the analysis unit may determine the concentration of albumin based on its fluorescence (see ¶0072). Gross further discloses that in order to accurately evaluate the fluorescence emitted by the albumin, one must evaluate the attenuation of the light through the measuring cell caused by the uric acid (see ¶0080). That is, Gross teaches that the attenuation of light caused by uric acid is measured by one receiving unit, while fluorescence of light generated by albumin is measured by a second receiving unit, as well as a method of calculating relative concentrations. As such, it would have been obvious to a person of ordinary skill in the art at the time of filing to configure the light detectors disclosed by Hayashi to measure uric acid and albumin as disclosed by Gross, since such configurations were known in the art. 
With regard to claim 17, Gross discloses that the light source may be a light emitting diode that emits at 280nm. As such, it would have been obvious to a person of ordinary skill in the art at the time of filing to use the light source disclosed by Gross in the apparatus disclosed by Hayashi, since the claimed light source was known in the art at the time of filing.
With regard to claim 21, Hayashi discloses a standalone analysis system without an attached dialyzer. However, Gross discloses that his analysis system may be incorporated within a dialysis apparatus. Accordingly, it would have been obvious to a .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0327184 to Hayashi in view of US 2014/0263064 to Jones et al.
In the specification and figures, Hayashi discloses the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claim 15, Hayashi does not disclose an amplifier associated with a conductor. However, Jones discloses a medical fluid processing module that may determine the concentration of a substance in a medical fluid, wherein the apparatus comprises an amplifier connected to a conductor in order to increase the energy of the signal while reducing noise around the signal, wherein the conductor directs the signal to a processor (see ¶0167, 0381). It would have been obvious to a person having ordinary skill in the art at the time of filing to add an amplifier connected to a conductor as disclosed by Jones to the apparatus disclosed by Hayashi in order to increase the energy of a symbol while reducing noise, as taught by Jones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        18 March 2021